Citation Nr: 0920252	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disease, to 
include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for tinea versicolor of 
the chest and back.

3.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1969.  
Amongst his award and decorations are the Combat Infantry 
Badge and a Purple Heart.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which denied the claims for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of 
malaria, tinea versicolor of the back and chest, and a skin 
disease, to include as secondary to exposure to Agent Orange.  

The duty to assist has not been met.  As set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), the Department 
of Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008).  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Veteran has not been given VCAA notice for the claims of 
residuals of malaria, tinea versicolor, and a skin disease, 
to include as secondary to exposure to Agent Orange.  
Notification of the duties to assist for these service 
connection claims, including claims based on exposure to 
Agent Orange, must be provided to the Veteran.  Furthermore, 
the Veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, it appears as though records are missing from 
the Veteran's claims folder.  There is no record of any type 
of statement or application for the claims that are on 
appeal.  The Veteran testified in the BVA hearing of February 
2009 that he was given an Agent Orange VA examination that 
took place in approximately 2008.  There is no evidence of 
this examination of record.  38 U.S.C. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the 
contents of these records at the time of adjudication.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified that he contracted malaria during 
service and was hospitalized; however, these records are not 
in the claims file.  As for private records, the Veteran 
indicated that he received treatment from Dr. Culpepper.  A 
request for treatment records was sent to Dr. Culpepper; 
however, the request was limited to records pertaining to 
treatment of insomnia.  A request for all records from Dr. 
Culpepper must be completed.

Finally, a remand is required in order to afford the Veteran 
a VA examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The types of evidence that indicate a current disability may 
be associated with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon at 83.

The Veteran's service treatment records indicate his entrance 
examination from November 1966 noted no abnormalities; 
however, the discharge examination from March 1969 noted mild 
tinea versicolor of the chest and back.  The Veteran should 
be afforded a VA examination for this disability.

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir 2006).  The Board finds that the 
Veteran is capable of establishing the continuity of his skin 
disease and tinea versicolor through the lay statements 
provided at his hearing, and that he is capable to describe 
symptoms that he believes are related to malaria.  However, 
the Veteran's opinions alone cannot substitute for a 
diagnosis by a medical professional.  Where the determinative 
issue requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  A VA examination 
is necessary to make a decision on the claims.


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for the 
three issues on appeal, including an 
explanation as to the information or 
evidence needed to establish a claim based 
on exposure to Agent Orange.

2.  Send the Veteran notice informing him 
of the evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, must be fully met. 

3.  Obtain and associate with the 
claims folder any hospitalization 
records from Nha Trang hospital in 
approximately September or October 
1968.  If no further records are 
available, properly document a negative 
response in the file.  The Veteran 
reported that he was with 173rd Airborne 
at the time and that this was an 
evacuation hospital or possibly the 8th 
or 9th Field Hospital.)

4.  Obtain and associate with the 
claims file all updated private and VA 
treatment records.  Specifically, 
attempt to locate any and all VA 
examinations that are not in the claims 
folder, including an Agent Orange 
examination from approximately 2008. 

Also, specifically request all 
treatment records from Dr. Culpepper.

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.

5.  Afford the Veteran VA examinations 
for tinea versicolor, a skin disease as 
secondary to Agent Orange, and for 
residuals of malaria.  The claims folder 
should be made available to the examiner 
for review. The examination should 
include a blood test to determine if the 
Veteran has had malaria, or any other 
diagnostic procedures felt to be 
appropriate for any of the claims.  

The examiner is requested to diagnose any 
current skin disorders.  

The examiner should review all pertinent 
records associated with the claims file 
and offer comments and an opinion for 
each disorder diagnosed, including tinea 
versicolor, a skin disease, and residuals 
of malaria, addressing whether it is at 
least as likely as not (i.e., probability 
of 50 percent), that the disability had 
its onset during service, or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655.

6.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the Veteran has been given adequate time 
to respond, readjudicate his claims.  If 
the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

